Citation Nr: 9909914	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  97-23 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
private medical services incurred at University General 
Hospital in Seminole, Florida, on March 28, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1971 to 
September 1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1996 decision by the Information 
Management Service of the Bay Pines, Florida, Department of 
Veterans Affairs Medical Center (VAMC).


REMAND

The issue addressed by the VAMC was whether the appellant was 
entitled to payment or reimbursement for unauthorized twenty-
three hour observation on March 28, 1996.  A careful review 
of the appellant's pleadings reveals that she contends that 
the treatment on March 28, 1996, was authorized.  She states 
that, on March 28, 1996, the officials at University General 
Hospital were given authorization to admit the appellant for 
observation and to submit all bills to the Fee Basis service 
at Bay Pines VAMC.

The record supports that the VAMC was contacted on March 28, 
1996 at 9:38 by "Amy".  The record is unclear as to whether 
treatment of the appellant at University General Hospital was 
authorized.  A report of contact contains a line indicating 
"AUTHORIZATION FROM . . . 3/28/96 [at] 09:45."  In the 
Statement of the Case, the VAMC concluded, without 
explanation, that the treatment had not been approved.  
Authorization of the treatment was denied in the June 1996 
decision; however, the appellant contends that authorization 
was granted previously on March 28, 1996.

In the Statement of the Case, the VAMC indicated that it had 
considered the appellant's claim under 38 C.F.R. 
§ 17.52(a)(1) and that the appellant did not meet those 
criteria because she had not been treated at University 
General Hospital for a service-connected disability.  The 
VAMC also indicated that it had considered the appellant's 
claim under 38 C.F.R. § 17.120 and that the appellant did not 
meet those criteria because she had not been treated at 
University General Hospital for a service-connected 
disability.  The VAMC did not indicate whether it considered 
the appellant's claim under 38 C.F.R. § 17.52(a)(4), which 
applies to women veterans.

Accordingly, this case is REMANDED for the following 
additional development:

1.  The VAMC should determine whether the 
appellant's treatment at University 
General Hospital, in Seminole, Florida, 
on March 28, 1996, was in fact authorized 
by the VA on March 28, 1996.  The VAMC 
should contact all sources that may have 
relevant information, including its own 
personnel and the personnel of University 
General Hospital.  Documentation of all 
correspondence, both verbal and written, 
with regard to the appellant's claim, 
whether positive or negative, must be 
obtained and associated with the record.  
A complete rationale should be provided 
for any factual conclusion reached.

2.  After the development requested above 
has been completed to the extent 
possible, the VAMC should again review 
the record.  The VAMC should consider 
specifically the applicability of 
38 C.F.R. § 17.52(a)(4).  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Remand instructions of the Board are neither optional nor 
discretionary.  Full compliance with such instructions is 
mandated by law.  See Stegall v. West, 11 Vet. App. 268 
(1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



